     Case 1:19-cv-00946-DAD-JDP Document 24 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    MARCOS CASEY GUILLEN, III,                        Case No. 1:19-cv-00946-DAD-JDP (PC)
10                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                        TO APPEAR REMOTELY AT SETTLEMENT
11           v.                                         CONFERENCE
12    CARILLO,                                          (ECF No. 23)

13                       Defendant.                     ORDER REQUIRING REMOTE
                                                        APPEARANCES AT SETTLEMENT
14                                                      CONFERENCE (VIA ZOOM)
15
                                                        Date: September 15, 2020
16                                                      Time: 1:30 p.m.

17

18          Plaintiff Marcos Casey Guillen, III (“Plaintiff”) is a state prisoner proceeding pro se in

19   this civil rights action pursuant to 42 U.S.C. § 1983. A settlement conference in this matter is

20   currently scheduled on September 15, 2020, at 1:30 p.m. before the undersigned.

21          On July 2, 2020, Plaintiff filed a motion requesting to appear at the settlement conference

22   by telephone or video. (ECF No. 23.) Plaintiff states that to travel to the courthouse in Fresno,

23   California, he will be required to pack all of his personal active cases, which would violate his

24   First and Fourteenth Amendment rights to access the courts and petition the government, because

25   he has three other active legal cases. Plaintiff states that in his experience, sometimes an inmate’s

26   property, including legal property, will be stored at the inmate’s original assigned prison when the

27   inmate is transferred to a prison closer to the court. Plaintiff argues that he cannot be away from

28   his legal material at any time because without notice a deadline will occur and the Plaintiff will
                                                        1
     Case 1:19-cv-00946-DAD-JDP Document 24 Filed 07/23/20 Page 2 of 2

 1   need to do legal work in one of his four active cases. Plaintiff is also concerned that if he is

 2   transported he will lose his housing assignment on his preferred yard at his current institution.

 3   Finally, Plaintiff argues that he is also concerned about COVID-19. (Id.)

 4           Defendant has not yet filed a response to Plaintiff’s motion, but the Court finds a response

 5   unnecessary. The motion is deemed submitted. Local Rule 230(l).

 6           Upon review of Plaintiff’s motion, the Court does not find that Plaintiff’s arguments

 7   regarding the packing up of Plaintiff’s legal property or the potential loss of his preferred yard

 8   assignment to be compelling reasons for Plaintiff to appear remotely. However, in light of the

 9   coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the Court finds it

10   appropriate for the parties to appear remotely, via Zoom. Counsel for Defendant shall appear by

11   video, and Plaintiff shall appear by video or by telephone, depending on the technology available

12   at his current institution.

13           Counsel for Defendant is required to arrange for Plaintiff’s participation by contacting the

14   Litigation Coordinator at the institution where Plaintiff is housed to ascertain the feasibility of

15   Plaintiff’s appearance, either by video or by telephone at the date and time of the settlement

16   conference. Counsel for Defendant shall contact Courtroom Deputy, Esther Valdez, at (559) 499-

17   5788 or evaldez@caed.uscourts.gov for the Zoom video and dial-in information for all parties.

18   Counsel shall then provide the appropriate contact information to the Litigation Coordinator

19   (either Zoom video information or Zoom dial-in information) to facilitate Plaintiff’s remote

20   appearance.
21           Accordingly, Plaintiff’s motion to appear remotely at the settlement conference, (ECF No.

22   23), is HEREBY GRANTED, as discussed above.

23
     IT IS SO ORDERED.
24

25       Dated:     July 22, 2020                               /s/ Barbara   A. McAuliffe              _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         2
